333 S.W.3d 529 (2011)
Flynnolyn ERVIN, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94858.
Missouri Court of Appeals, Eastern District, Division Five.
March 8, 2011.
Alexandra Johnson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelpring, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Flynnolyn Ervin, alleging he received ineffective assistance of counsel, appeals from the motion court's Findings of Fact, Conclusions of Law and Order (judgment) denying his motion for post-conviction relief without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no jurisprudential or precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial *530 court's judgment pursuant to Rule 84.16(b).